29 A.3d 265 (2011)
In re Mark A. KEY, Respondent.
No. 11-BG-519.
District of Columbia Court of Appeals.
Filed October 6, 2011.
BEFORE: OBERLY, Associate Judge, STEADMAN and KING, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified copy of the Findings of Facts, Conclusion of Law and Order of Discipline from the Disciplinary Hearing Commission of the North Carolina Bar suspending respondent from the practice of law in that jurisdiction for a period of ninety days, this court's May 16, 2011 order directing him to show cause why functionally equivalent reciprocal discipline in the form of a ninety-day suspension with a fitness requirement should not be imposed, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), and the statement of Bar Counsel regarding reciprocal discipline, it is
ORDERED that, Mark A. Key, Esquire, is hereby suspended for a period of ninety days with a fitness requirement. For purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).